DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “tracking system” of claim 1 and “tracking system” of claim 10 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification


The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: In claims 1 and 10, limitations “magnetic patient tracker” and “geometric element visible in the 3D medical image” are not found in the specification.

Claim Interpretation


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: 
A tracking system configured to determine a spatial position and orientation of the needle tracker relative to the patient in claims 1 and 10.

Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Upon a review of the specification, corresponding structure for the limitation “tracking system” is not described (see 112a and 112b rejections below). 
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-14, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a system for planning introduction of a needle into a patient’s body which relies on the use of a navigation system configured for “tracking the needle guide with respect to a 3D medical image, the navigation system comprising a needle tracker attached to the needle guide and a magnetic patient tracker comprising a geometric element visible in the 3D medical image, said magnetic patient tracker adapted to be attached to the patient’s body and a tracking system configured to determine a spatial position and orientation of the needle tracker relative to the magnetic patient tracker” as in claim 1 and analogously in claim 10.  
The limitation emphasized above “a magnetic patient tracker comprising a geometric element visible in the 3D medical image” is not supported in the original disclosure as filed and therefore constitutes new matter.
.

Claims 1-4, 6-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a system for planning introduction of a needle into a patient’s body which relies on the use of a navigation system configured for “tracking the needle guide with respect to a 3D medical image, the navigation system comprising a needle tracker attached to the needle guide and a magnetic patient tracker comprising a geometric element visible in the 3D medical image, said magnetic patient tracker adapted to be attached to the patient’s body and a tracking system configured to determine a spatial position and orientation of the needle tracker relative to the magnetic patient tracker” as in claims 1 and 10.  The system also relies on “navigation data” for “determining a virtual position and orientation of the needle with respect to the 3D image” as in claim 15. 
As discussed above, the limitation of the patient tracker being “magnetic” and comprising “a geometric element visible in the 3D medical image” is considered new matter and cannot be used to remedy the deficiencies of the original disclosure.
The MPEP sates that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include: (1) Actual reduction to practice, (2) Disclosure of drawings, (3) Sufficient relevant identifying characteristics, (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art. See MPEP 2163. While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.

Level of skill and knowledge in the art/predictability in the art:
The level of skill in the art of needle guided surgery is high. In particular, systems for planning the introduction of a needle in a patient’s body were well known in the art at the time of the invention. Applicant admits these systems were conventional (Applicant’s response 11/4/19, page 10). The use of a navigation system to track a needle guide with respect to a 3D image was well known in the art at the time of the invention; however, it was also known that many different types of navigation systems (such as 
To register objects in space, a frame of reference is defined. The positions of tracked objects must be known with respect to that frame of reference. To show possession of the claimed invention, one of ordinary skill would need disclosure of how to link the claimed “navigation data” to a common frame of reference as the “3D image”. 

Scope of the invention in disclosure
Applicant has not pointed out where the claim is supported, nor does there appear to be a written description of the claim limitation “tracking system” in the application as filed.
Disclosure of claims 1 and 10 “navigation system” and “tracking system”:
Page 1 of the background of the invention provides “[i]n order to help the interventional radiologist to reach the target, a navigation system is necessary. Such systems use a tracking system based on optical, electromagnetic, radiofrequency, inertial, ultrasound or mechanical technology. 20The objective of the tracking system is to give the spatial position and orientation in real time of one or more trackers.”


Disclosure of feature of claims 1, 10, and 15 “determining a virtual position and orientation of the needle with respect to the 3D image…using navigation data” (i.e. registering the virtual needle to the 3D image):
Page 3 of the disclosure provides “registering the virtual position of the needle at said instant to the detected 15needle.” However, details of how the registration takes place are absent. For this critical component of the invention, one of ordinary skill in the art would expect a high level of detail to be disclosed to demonstrate possession of the invention with regards to this feature in particular. It is noted that if the virtual needle is accurately registered to the 3D image, then there would be no problem to be solved by the disclosed invention at all. The manner of which the registration is performed is critical to understanding the problem being solved by the disclosed invention and critical to understanding how the disclosed invention would operate to solve that problem.

Physical properties, (4) Functional characteristics, and (5) Method of making the claimed invention/actual reduction to practice:

As described above, to register objects in space, a frame of reference is defined. The positions of tracked objects must be known with respect to that frame of reference. To show possession of the claimed invention, one of ordinary skill would need guidance of how to link the claimed “navigation data” to a common frame of reference as the “3D image”. There is no disclosure teaching how this registration is performed.
	The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521,222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outline 
	Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.









Claims 1-4, 6-14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 10, claim limitation “a tracking system configured to determine a spatial position and orientation of the needle tracker relative to the patient tracker” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to describe the navigation system being used in the invention, nor does the specification list types of navigation systems that may be used with the invention, and it is well known in the art that many different types of 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Response to Arguments
Applicant's arguments filed March 15, 2022 have been fully considered but they are not entirely persuasive. The USC 112(b) rejection of claim 2 has been withdrawn in light of the amendments. The 112(a) has been updated to include new matter rejection and previous 112(a) and 112(b) rejections are maintained. The drawings objection has been reconsidered but maintained for “tracking system”.

    PNG
    media_image1.png
    412
    500
    media_image1.png
    Greyscale

Applicant’s annotated Fig. 1
	In response to Applicant’s argument that the tracking system is illustrated in the drawings by virtue of the patient tracker and needle tracker, this is not found persuasive because the claim distinguishes the “tracking system” as separate element than both the patient tracker and needle tracker. Further, as described in connection to the 112a lack of written description issue above, the specification is devoid of description of the tracking system and one of ordinary skill cannot reasonably conclude what it is.
magnetic patient tracker comprising a geometric element visible in the 3D medical image”. Although the limitation is present within cited WO 2010/086374 document, the citation on page 1, lines 22-23 of the disclosure does not constitute a proper incorporation by reference and further, it is not directed to what applicant has considered to be the invention. Rather, it is directed towards providing background as disclosed. As such, teachings of WO 2010/086374 cannot be used to import additional limitations to the claimed invention. As specified by 37 CFR 1.57(c)(1) “an incorporation by reference must be set forth in the specification and must: (1) Express a clear intent to incorporate by reference by using the root words ‘incorporat(e)’ and ‘reference’ (e.g., ‘incorporate by reference’)”. No such clear intent has been made in the instant specification.
Regarding the navigation system and tracking, Applicant has previously emphasized that it is periodic movements between the virtual needle (actual needle) and detected needle (trace in an image) that would cause the mis-match between the actual position and displayed position in the image, and that this problem would arise with any navigation system. Applicant has previously argued that the components of the navigation system are conventional and not critical to the claimed invention. Similarly, Applicant has previously argued that the components of the associated tracking system are conventional and do not require details to be described to show possession of the invention. Examiner respectfully disagrees. 
As described above, to register objects in space, a frame of reference is defined. The positions of tracked objects must be known with respect to that frame of reference. 
Applicant presently argues that conventional systems would produce mismatch/inaccuracies and one of ordinary skill would recognize how these inaccuracies arise. However, Examiner respectfully disagrees. Mis-match between a displayed needle and actual needle would not necessarily occur in any conventional navigation system, depending on how it is registered, how often data is acquired and what type of data. It is instead critical that they don’t have a mis-match in order to operate as image-guided surgical systems, as inaccuracies may cause fatal injury. While it is acknowledged that periodic movements such as respiration as indicated by Applicant’s disclosure (page 1, line 32 – page 2, line 3) may be a source of patient movements, these do not automatically cause mis-match between a tracked needle and image displayed in conventional systems. If it did, the systems wouldn’t be able to operate for their intended purpose. One of ordinary skill would recognize mis-matches would need to be accounted for and corrected to produce a system that in the end, doesn’t have inaccuracies that may cause fatal injury. Applicant’s invention appears to be directed towards resolving a specific type of position mis-match in a specific situation based on specific navigation system elements and specific registration steps, but there is no disclosure to explain where that mis-match comes from or how it is accounted for. For example, it is not understood why an image (trace) of an inserted needle would have any mis-match from its actual position since it is visible on the image itself (i.e. the 
	While the structural components of an image navigation system are well-known, Applicant has not provided any guidance as to how they are to be registered with one another, how they are arranged with respect to the patient, or which tracking modalities would be sufficient to carry out the invention. Examiner also notes that all tracking systems known in the art would not work equally well for needle guidance procedures, and Applicant has not provided any guidance at all for selecting a type of tracking system or registering the components of such to either of a patient frame of reference or image frame of reference. Although conventional components do not need to be described in detail, distinguishing characteristics over what is conventional requires sufficient disclosure. 
The 112(a) rejection is hereby maintained. Applicant may consider filing a CIP application to remedy the above issues.
The claims avoid the prior art for reasons stated in the previous Office actions.

Conclusion












Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/Primary Examiner, Art Unit 3799